     Case 1:19-cv-12551-FDS Document 266 Filed 07/23/21 Page 1 of 6




                   UNITED STATES DISTRICT COURT
                    DISTRICT OF MASSACHUSETTS

SINGULAR COMPUTING LLC,                Civil Action No. 1:19-cv-12551-FDS

     Plaintiff,

v.                                     Hon. F. Dennis Saylor IV

GOOGLE LLC,

     Defendant.

       PLAINTIFF’S MOTION TO MODIFY THE SCHEDULING ORDER




                                         Paul J. Hayes (BBO #227000)
                                         Matthew D. Vella (BBO #660171)
                                         Kevin Gannon (BBO #640931)
                                         Daniel McGonagle (BBO #690084)
                                         Brian M. Seeve (BBO #670455)
                                         PRINCE LOBEL TYE LLP
                                         One International Place, Suite 3700
                                         Boston, MA 02110
                                         Tel: (617) 456-8000
                                         Fax: (617) 456-8100
                                         Email: phayes@princelobel.com
                                         Email: mvella@princelobel.com
                                         Email: kgannon@princelobel.com
                                         Email: dmcgonagle@princelobel.com
                                         Email: bseeve@princelobel.com

                                         ATTORNEYS FOR THE PLAINTIFF




                                   1
           Case 1:19-cv-12551-FDS Document 266 Filed 07/23/21 Page 2 of 6




       Plaintiff, Singular Computing LLC (“Singular”), respectfully submits this motion to

modify the scheduling order. The limited purpose for which this modification is necessary is to

allow Plaintiff to take depositions of two individuals and a single 30(b)(6) topic outside of fact

discovery and beyond the sixteen deposition limit.

       Modification of a schedule requires “good cause” and “the judge’s consent.” Fed. R. Civ.

P. 16(b)(4). The operative Corrected Scheduling Order in this case was entered on August 4,

2020. Dkt. No. 70. At the last Status Conference held on July 12, 2021, the Court indicated that

the number of depositions and July 23rd deadline were arbitrary and that it would allow a handful

of depositions beyond the July 23 deadline and that it would also allow depositions beyond the

16 deposition limit through July 31, if the parties agreed. Google however, opposes Singular’s

request.

       To date, Singular has taken 13 personal depositions and is trying to finish a Rule 30(b)(6)

deposition of Google. Singular now seeks to take two short depositions of relevant non-party

witnesses and a narrow deposition of Google pursuant to Fed. R. Civ. P. 30(b)(6) of not more

than five hours in total. The following summarizes the relevance of the testimony Singular seeks

and provides good cause for granting this Motion.

   A. Johnny Chen

       Johnny Chen is a former Google employee. Not identified by Google in any version of

its Initial Disclosures, Singular became aware of the relevance of Mr. Chen’s testimony in

reviewing Googles document production when it became apparent that Mr. Chen had met with

Dr. Joseph Bates, while employed at Google. Additionally, Mr. Chen reported that he was very

impressed with Dr. Bates’ invention. These facts are relevant to Singular’s claims of willfulness.




                                                 2
         Case 1:19-cv-12551-FDS Document 266 Filed 07/23/21 Page 3 of 6




       Singular has been diligent during the fact discovery period in pursuing Mr. Chen’s

deposition. Singular first noticed his deposition on May 27, 2021, nearly two months before the

close of fact discovery. Gannon Dec. Ex. A. On June 9, 2021, Singular learned it would have to

issue a subpoena to procure Mr. Chen’s testimony through Google’s objection to the deposition

notice informing Singular that Mr. Chen was no longer an employee. Gannon Dec. Ex. B.

Google was also not authorized to accept service, and did not have a current address and the only

information that they were able to convey was his current LinkedIn profile. Gannon Dec., Ex. C.

Singular then engaged a private investigator to locate Mr. Chen. When Singular found a valid

address, they immediately attempted to serve him with a subpoena. Singular’s process server

made the following attempts:

   -   Attempt # 1: 6/29/21. No answer.
   -   Attempt # 2: 6/30/21. No answer.
   -   Attempt # 3: 7/1/21. No answer.
   -   Attempt # 4: 7/2/21. No answer.
   -   Attempt # 5: 7/5/21. No answer.
   -   Attempt # 6: 07/08/21. No answer. However, Mr. Chen’s wife indicated that he was out
       of town for ten days.
   -   Attempt # 7:7/19/21. Mr. Chen was served.

Gannon Dec., Ex. D.

       Thus, despite seeking the deposition since May, Singular was not able to serve Mr. Chen

until four days prior to the close of fact discovery. Accordingly, Singular seeks leave to take his

deposition at the earliest possible time. Singular does not expect his deposition to take longer

than two hours.

   B. Richard Goodin

       Singular also requests leave to take the deposition of non-party Richard Goodin. Last

Friday, July 16, 2021, Google’s Rule 30(b)(6) designee Norm Jouppi confirmed in deposition

that the accused products use one or more of the retained fraction bits as submitted in a

                                                 3
          Case 1:19-cv-12551-FDS Document 266 Filed 07/23/21 Page 4 of 6




declaration by Mr. Goodin in support of Google’s petitions for Inter Partes Review. Ex. E. In

this declaration, Mr. Goodin concedes that the Google format (bfloat16) meets the precision

limitation of the asserted patent claims when using the retained fraction bits described by Mr

Goodin. It is also believed that Mr. Goodin authored the invalidity contentions where he

likewise makes this concession. For example, as represented by Mr. Goodin to the Patent Trial

and Appeal Board (“PTAB”) and to the district court in Google’s Invalidity Contentions:

   Retained Fraction       Equation C:         Equation D:          Meets X/Y Percentages
                           Minimum Y for       Minimum Y for
       Bits (K)                                                     Recited by Claims:
                           X ≥ 12%             X ≥ 6%
             9                                                        ’156 patent, claim 7
                              ≥ 0.0976%               ≥ 0.1171%       ’273 patent, claim 53
             8                ≥ 0.1953%               ≥ 0.2343%     All above
             7                                                      All above plus ’961 patent,
                              ≥ 0.3906%               ≥ 0.4687%     claims 4 and 13


         Google’s counsel has not responded to Singular’s request to accept service of the

subpoena. Gannon Dec. Ex. F and G. Since Mr. Goodin possesses highly relevant factual

information and Singular issued a subpoena during the fact discovery period, Singular

respectfully requests leave to take his deposition.

   C. 30(b)(6) Testimony

         The 30(b)(6) testimony sought by Singular concerns the subject matter set forth above.

More particularly, Singular requests the testimony of whomever authored the invalidity

contentions (presumably Mr. Goodin) conceding the precision elements of the claim are met as

set forth by Mr. Goodin, above. Singular does not expect this deposition to last more than two

hours.




                                                  4
         Case 1:19-cv-12551-FDS Document 266 Filed 07/23/21 Page 5 of 6




                                         CONCLUSION

       For the foregoing reasons, Singular respectfully requests that the Court grant this motion

to modify the scheduling order.



Dated: July 23, 2021                          Respectfully submitted,

                                              /s/ Paul J. Hayes
                                              Paul J. Hayes (BBO #227000)
                                              Matthew D. Vella (BBO #660171)
                                              Kevin Gannon (BBO #640931)
                                              Daniel McGonagle (BBO #690084)
                                              Michael J. Ercolini (pro hac vice)
                                              PRINCE LOBEL TYE LLP
                                              One International Place, Suite 3700
                                              Boston, MA 02110
                                              Tel: (617) 456-8000
                                              Email: phayes@princelobel.com
                                              Email: mvella@princelobel.com
                                              Email: kgannon@princelobel.com
                                              Email: dmcgonagle@princelobel.com
                                              Email: mercolini@princelobel.com

                                              ATTORNEYS FOR THE PLAINTIFF


                          LOCAL RULE 7.1(a)(2) CERTIFICATION

       I, Paul Hayes, counsel for Plaintiff, hereby certifies that Plaintiff’s counsel met and
conferred over e-mail with counsel for Defendant, Google LLC, in a good-faith attempt to
resolve or narrow the issues raised by this motion.

                                             /s/ Paul Hayes




                          LOCAL RULE 37.1(b) CERTIFICATION

       I, Paul Hayes, counsel for Plaintiff, hereby certify that Plaintiff’s counsel complied with
the provisions of Rule 37.1.

                                                 5
         Case 1:19-cv-12551-FDS Document 266 Filed 07/23/21 Page 6 of 6




                                            /s/ Paul Hayes




                                 CERTIFICATE OF SERVICE

        I certify that on July 23, 2021, I served this document on Defendant by causing a copy to
be sent via electronic mail to its counsel of record.

                                             /s/ Paul J. Hayes




                                                6
